          2:19-cv-02021-CSB-EIL # 8           Page 1 of 5                                                E-FILED
                                                                          Monday, 15 April, 2019 04:49:41 PM
                                                                               Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

    GIRALDO ROSALES, an individual;
    MELVIN BOATNER, an individual:                          No. 2:19-CV-02021
    ADRIAN FLOWERS, an individual: and
    FRANK MCCURRY, an individual;                           The Honorable Colin Stirling Bruce

                         Plaintiffs,

          v.

    UNIVERSITY OF ILLINOIS; TRUSTEES
    OF THE UNIVERSITY OF ILLINOIS; and
    MAUREEN BANKS, in her official capacity;
    HEIDI JOHNSON, in her official capacity;
    CHAD GARRETT, in his official capacity:
    and MARK BARCUS, in his official capacity

                        Defendants.



                            DEFENDANTS’ MOTION TO DISMISS
                             UNDER FRCP 12(B)(1) AND 12(B)(6)

         Defendants the University of Illinois, the Board of Trustees of the University of Illinois, 1

Maureen Banks, in her official capacity, Heidi Johnson, in her official capacity, Chad Garrett, in

his official capacity, and Mark Barcus, in his official capacity, (collectively, “Individual

Defendants”) (altogether, “Defendants”) by and through their undersigned counsel, respectfully

request that the Court dismiss the Complaint filed by Plaintiffs Giraldo Rosales, Melvin Boatner,

Adrian Flowers and Frank McCurry (“Plaintiffs”) with prejudice in its entirety. The basis for

Defendants’ requests are set forth below and in the Memorandum in Support (“Supporting

Memorandum”) filed concurrently herewith and incorporated herein by reference.

         1.     Plaintiffs purport to assert claims under Title VII of the Civil Rights Act of 1964


1
  Plaintiffs’ Complaint improperly refers to both “the University of Illinois” and the “Trustees of
the University of Illinois.” The appropriate legal entity is “The Board of Trustees of the University
of Illinois.”


                                                    1
         2:19-cv-02021-CSB-EIL # 8            Page 2 of 5



(“Title VII”), the Illinois Civil Rights Act (“ICRA”), and the Civil Rights Act of 1871 (“Section

1983”). All Plaintiffs assert claims for retaliation (Counts I, II, and III). Under those same statutes,

Rosales, Flowers and McCurry allege the University Defendants discriminatorily failed to promote

them (Counts IV, V, and VI), while Boatner and Rosales claim they were subjected to

“discriminatory pay raises” (Counts VII, VII, and IX). Lastly, Rosales asserts a claim under Title

VII based on his alleged failure to receive training (Count X).

        2.      The doctrine of sovereign immunity bars Plaintiffs’ claims against Defendants

under Section 1983 (Counts II, V and VIII). Under the Eleventh Amendment, states, such as

Illinois, are generally immune from suit unless the state has clearly and unequivocally waived that

immunity. Because Illinois has not done so for claims under Section 1983, Plaintiffs are barred

from suing Defendants under that statute. Accordingly, Plaintiffs’ Section 1983 claims fail and

must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1).

        3.      Plaintiffs remaining claims should be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(6). Plaintiffs’ retaliation claims (Counts I, II and II) fail to state a claim because:

(i) Boatner, Rosales and McCurry fail to adequately explain the gap in time between their alleged

protected activity and the adverse actions they purportedly suffered; (ii) Flowers and McCurry’s

conclusory allegations regarding temporary promotions (referred to as “upgrades” in the

Complaint) are too conclusory and vague to be connected to any alleged protected activity; and

(iii) Plaintiffs otherwise do not provide sufficient detail regarding other purportedly protected

conduct to establish it was, in fact, protected. Accordingly, Plaintiffs’ retaliation claims fail as a

matter of law and must be dismissed.

        4.      Many of Plaintiffs’ Title VII claims also fail because they failed to contest the basis

of those claims at the Equal Employment Opportunity Commission (“EEOC”). Specifically,




                                                    2
           2:19-cv-02021-CSB-EIL # 8          Page 3 of 5



because their EEOC charges do not contain any specific adverse employment actions referenced

by the Complaint, Boatner, Flowers and McCurry’s Title VII discrimination claims (Counts IV

and VII) must be dismissed based upon their failure to exhaust administrative remedies. Similarly,

Plaintiffs Boatner and McCurry did not exhaust their Title VII retaliation claims (Count I) because

their EEOC charges do not reference a single, specific instance of protected activity. Nor did

Plaintiff Rosales exhaust his failure-to-train claim under Title VII (Count X)—he never alleged

the University Defendants failed to provide him training opportunities in his EEOC charge. As a

result, the claims set forth herein, which occurred more than 300 days prior to the filing of

Plaintiffs’ Complaint, are now time barred.

          5.    Plaintiffs Flowers’ and McCurry’s failure-to-promote discrimination claims based

on their lack of alleged upgrades also must be dismissed because upgrades do not, as a matter of

law, qualify as an adverse action for purposes of establishing a discrimination claim (Count IV).

Moreover, all Plaintiffs’ discrimination claims (Counts IV-X) fail because they have not, even in

conclusory terms, established that any relevant decision-maker harbored discriminatory animus

toward them.

          6.    Finally, Plaintiffs’ ICRA claims (Counts III, VI and IX) are deficient because ICRA

is designed as a disparate impact remedy and does not encompass intentional discrimination.

Plaintiffs’ claims under ICRA also should be dismissed for the same reasons as their Title VII

claims.

          WHEREFORE, for these reasons and those set forth Supporting Memorandum, Defendants

respectfully request that the Court enter an order dismissing this suit with prejudice pursuant to

Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) as set forth in the Supporting Memorandum

and granting any such other just and equitable relief.




                                                   3
        2:19-cv-02021-CSB-EIL # 8   Page 4 of 5



Dated: April 15, 2019                Respectfully Submitted,


                                             UNIVERSITY OF ILLINOIS, TRUSTEES
                                             OF THE UNIVERSITY OF ILLINOIS,
                                             MAUREEN BANKS, HEIDI JOHNSON,
                                             CHAD GARRETT, and MARK BARCUS


                                             By:   s/ Christopher B. Wilson
                                                    One of Their Attorneys

                                                   Christopher B. Wilson
                                                   Jonathan Buck
                                                   Christopher Lepore
                                                   PERKINS COIE LLP
                                                   131 S. Dearborn Street, Suite 1700
                                                   Chicago, IL 60603-5559
                                                   Tel: (312) 324-8400
                                                   Fax: (312) 324-9400
                                                   CWilson@perkinscoie.com
                                                   JBuck@perkinscoie.com
                                                   CLepore@perkinscoie.com




                                         4
         2:19-cv-02021-CSB-EIL # 8            Page 5 of 5



                                  CERTIFICATE OF SERVICE

        I, Christopher Wilson, certify that on April 15, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may also access this filing through the Court’s ECF system.



                                                        By: s/ Christopher B. Wilson




                                                    5
